Exhibit 10.2

 

 

 

 

AMENDED AND RESTATED

 

OPERATIONAL SERVICES AGREEMENT

 

by and among

 

PHILLIPS 66 CARRIER LLC,

 

PHILLIPS 66 PARTNERS HOLDINGS LLC

 

and

 

PHILLIPS 66 PIPELINE LLC

 

 

 

 

--------------------------------------------------------------------------------


 

Article I Defined Terms

1

 

 

Article II Responsibilities of Operator

5

 

 

Article III Financial Accounting and Billing Practices

8

 

 

Article IV Safety

10

 

 

Article V Relationship of the Parties

10

 

 

Article VI Liability Standard and Indemnification

11

 

 

Article VII Insurance

12

 

 

Article VIII Term and Termination

13

 

 

Article IX Alcohol and Controlled Substances

14

 

 

Article X Force Majeure

14

 

 

Article XI Notices

15

 

 

Article XII Applicable Law

16

 

 

Article XIII Confidentiality

16

 

 

Article XIV Disputes Between the Parties

17

 

 

Article XV Assignability

17

 

 

Article XVI Compliance with Laws

17

 

 

Article XVII Severability

18

 

 

Article XVIII Non-Waiver

18

 

 

Article XIX Entire Agreement; Amendments

18

 

 

Article XX Survival

18

 

 

Article XXI Counterparts; Multiple Originals

18

 

 

Article XXII Construction

19

 

 

Article XXIII Article Headings; Exhibits

19

 

i

--------------------------------------------------------------------------------


 

Exhibits

 

 

A

Description of Operated Assets

B

Maintenance Services

C

Operating Services

D

Administrative Services

E

Construction Services

F

Accounting Procedures

G

Coverage of Louisiana Workers’ Compensation Law

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED OPERATIONAL SERVICES AGREEMENT

 

This AMENDED AND RESTATED OPERATIONAL SERVICES AGREEMENT is made and entered
into as of the 1st day of October, 2017, by and between PHILLIPS 66 CARRIER LLC,
a Delaware limited liability company (“Carrier”), PHILLIPS 66 PARTNERS HOLDINGS
LLC, a Delaware limited liability company (“Holdings”) and PHILLIPS 66  PIPELINE
LLC, a Delaware limited liability company (“Operator”).  Carrier and Holdings
are collectively referred to herein as “Company”.

 

WITNESSETH:

 

WHEREAS, Company owns various crude oil, refined product and natural gas liquid
pipeline and terminal assets and storage facilities, as well as natural gas
liquid fractionation facilities and refinery assets;

 

WHEREAS, Operator has experience and expertise in the maintenance and operation
of similar assets and facilities and can provide or make available to Company
the personnel, technology, and other resources necessary to maintain and operate
such assets and facilities; and

 

WHEREAS, Company and Operator desire that Operator maintain and operate such
assets and facilities for Company;

 

WHEREAS, Company and Operator entered into that certain Operational Services
Agreement, dated as of June 26, 2014, as amended by the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment, Fifth Amendment and Sixth
Amendment thereto effective as of March 1, 2014, December 1, 2014, March 1,
2016, May 10, 2016, October 14, 2016 and November 17, 2016, respectively (the
“Operational Services Agreement”); and

 

WHEREAS, Company and Operator desire to amend and restate the Operational
Services Agreement in its entirety in the form of this Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Company and
Operator, Company and Operator agree as follows:

 

Article I
Defined Terms

 

1.01                        Defined Terms.  The following definitions shall for
all purposes, unless clearly indicated to the contrary, apply to the capitalized
terms used in this Amended and Restated Operational Services Agreement:

 

(a)                                 “Accounting Procedures” has the meaning set
forth in Section 3.01 hereof and Exhibit F hereto.

 

(b)                                 “Administrative Services” has the meaning
set forth in Section 2.01(c) hereof.

 

--------------------------------------------------------------------------------


 

(c)                                  “Affiliate” means, with respect to any
Person, any other Person that, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with, such
specified Person; provided, however, that for all purposes of this Agreement,
(i) neither Phillips 66 Partners LP, a Delaware limited partnership, nor any
Person controlled by Phillips 66 Partners LP shall be deemed to be an Affiliate
of Phillips 66, a Delaware corporation, or any Person controlled by Phillips 66
(other than Persons controlled by Phillips 66 Partners LP) and (ii) neither
Phillips 66 nor any Person controlled by Phillips 66 (other than Persons
controlled by Phillips 66 Partners LP) shall be deemed to be an Affiliate of
Phillips 66 Partners LP or any Person controlled by Phillips 66 Partners LP.

 

(d)                                 “Agreement” means this Amended and Restated
Operational Services Agreement, together with all exhibits attached hereto, as
the same may be amended, supplemented or restated from time to time in
accordance with the provisions hereof.

 

(e)                                  “Bankruptcy” means, with respect to any
Person, that:  (i) such Person (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition; (C) becomes the subject of
an order for relief or is declared insolvent in any federal or state bankruptcy
or insolvency proceedings; (D) files a petition or answer seeking for such
Person, a reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (E) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in
subclauses (A) through (D) of this clause (i); or (F) seeks, consents to, or
acquiesces in the appointment of a trustee, receiver, or liquidator of such
Person or of all or any substantial part of such Person’s properties; or
(ii) against such Person, a proceeding seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
Law has been commenced, and 120 Days have expired without dismissal thereof or
with respect to which, without such Person’s consent or acquiescence, a trustee,
receiver, or liquidator of such Person or all or any substantial part of such
Person’s properties has been appointed and 90 Days have expired after the date
of expiration of a stay, if the appointment has not previously been vacated.

 

(f)                                   “Business Day” means any Day except for
Saturday, Sunday or a legal holiday in the State of Texas.

 

(g)                                  “Carrier” has the meaning set forth in the
introductory paragraph hereof.

 

(h)                                 “Category of Expenditure” means each of the
types of capital and expense expenditures, or combinations thereof, for the
Services set forth in Section 2.01 hereof and in accordance with the Accounting
Procedures set forth in Exhibit F.

 

(i)                                     “Claim” means any and all judgments,
claims, causes of action, demands, lawsuits, suits, proceedings, governmental
investigations or audits, losses, assessments, fines, penalties, administrative
orders, obligations, costs, expenses, liabilities and damages (whether actual or
consequential), including interest, penalties, reasonable attorneys’ fees,
disbursements and costs of investigations, deficiencies, levies, duties and
imposts.

 

2

--------------------------------------------------------------------------------


 

(j)                                    “Claim Notice” has the meaning set forth
in Section 6.05 hereof.

 

(k)                                 “Company” has the meaning set forth in the
introductory paragraph hereof.

 

(l)                                     “Construction Services” has the meaning
set forth in Section 2.01(d) hereof.

 

(m)                             “Control” including the correlative terms
“Controlled by” or “under common Control with”, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.”

 

(n)                                 “Day” means the period of time commencing at
0000 hours on one calendar day and running until, but not including, 0000 hours
on the next calendar day, according to Houston, Texas, local time.

 

(o)                                 “Dispute Resolution Procedures” has the
meaning set forth in Section 14.01 hereof.

 

(p)                                 “DOT” means the United States Department of
Transportation.

 

(q)                                 “Effective Date” means October 1, 2017.

 

(r)                                    “FERC” means the Federal Energy
Regulatory Commission.

 

(s)                                   “Force Majeure” has the meaning set forth
in Section 10.02 hereof.

 

(t)                                    “GAAP” means United States generally
accepted accounting principles.

 

(u)                                 “Holdings” has the meaning set forth in the
introductory paragraph hereof.

 

(v)                                 “Indemnified Parties” has the meaning set
forth in Section 6.03 hereof.

 

(w)                               “Law” means any applicable constitutional
provision, statute, act, code, law, regulation ordinance, rule, ordinance,
order, decree, ruling, proclamation, resolution, judgment, decision or
declaration.

 

(x)                                 “Liability Claim” means any Claim against
Operator or Company, except Claims made by employees under any workers
compensation Law or those fully covered by insurance.

 

(y)                                 “Maintenance Services” has the meaning set
forth in Section 2.01(a) hereof.

 

(z)                                  “Material Default” means:  (i) the failure
of a Party to pay the other Party any material amount of money payable by that
Party, except a failure related to a bona fide business dispute about the amount
of such payment or the liability for such payment, not accompanied by a general
failure by that Party to pay the amounts it owes under this Agreement, (ii) the
general, continuing failure of a Party to perform its material obligations under
this Agreement, except when excused by Force Majeure or by some other provision
of this Agreement, and except a failure related to a bona fide dispute about any
obligation, or

 

3

--------------------------------------------------------------------------------


 

(iii) with respect to Company, its failure to approve any budgetary expense or
capital project involving any pipeline integrity, compliance or regulatory issue
that Operator, in its reasonable judgment, deems necessary or required by any
Law.

 

(aa)                          “Month” or “Monthly” means a calendar month
commencing at 0000 hours on the first Day thereof and running until, but not
including, 0000 hours on the first Day of the following calendar month,
according to Houston, Texas, local time.

 

(bb)                          “Normal Business Hours” means the period of time
commencing at 0800 hours on one Day and running until 1700 hours on the same
Day, according to Houston, Texas, local time.

 

(cc)                            “Notice” means any notice, request, instruction,
correspondence or other communication permitted or required to be given under
this Agreement in accordance with Article XI hereof, or received from a Person
who is not a Party.

 

(dd)                          “Omnibus Agreement” shall mean the Omnibus
Agreement by and among Phillips 66 Company, Phillips 66 Pipeline LLC, Phillips
66 Partners LP and Phillips 66 Partners GP LLC, as amended.

 

(ee)                            “Operated Assets” means the assets and
facilities identified in Exhibit A hereto, and any other assets and facilities
that Operator agrees to operate on behalf of Company upon reasonable request by
Company.

 

(ff)                              “Operating Services” has the meaning set forth
in Section 2.01(b) hereof.

 

(gg)                            “Operational Services Agreement” has the meaning
set forth in the recitals hereof.

 

(hh)                          “Operator” has the meaning set forth in the
introductory paragraph hereof.

 

(ii)                                  “Overrun” has the meaning set forth in
Section 3.03(b) hereof.

 

(jj)                                “Parties” means Carrier, Holdings and
Operator, collectively.

 

(kk)                          “Partnership Change of Control” means Phillips 66
Company ceases to Control the general partner of Phillips 66 Partners LP.

 

(ll)                                  “Party” means Carrier, Holdings or
Operator, individually.

 

(mm)                  “Person” means, without limitation, an individual,
corporation (including a non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or governmental body,
and shall include any successor (by merger or otherwise) of such entity.

 

(nn)                          “Recovery Claim” means any liability or claim
which Company has against one or more Persons.

 

(oo)                          “Seconded Employees” has the meaning set forth in
Section 2.03(a) hereof.

 

 

4

--------------------------------------------------------------------------------


 

(pp)                          “Services” means the Maintenance Services,
Operating Services, Administrative Services, Construction Services, and the
other services included in Section 2.01 hereof, collectively.

 

(qq)                          “Year” means a period of three hundred sixty five
(365) consecutive Days, commencing on the date hereof, and it shall also include
each successive three hundred sixty five (365) Day period; provided, however,
that any Year which contains a date of February 29 shall consist of three
hundred sixty six (366) Days.

 

1.02                        Terms Generally.  The definitions in Section 1.01
shall apply equally to both singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The word “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections and exhibits shall be deemed
references to Articles and Sections of, and exhibits to, this Agreement unless
the context shall otherwise require.  Unless the context shall otherwise
require, any reference to any federal, state or local statute, act, code or law
shall be deemed also to refer to all rules, regulations and directives
promulgated thereunder (and to any successor provision).

 

Article II
Responsibilities of Operator

 

2.01                        Services to be Provided by Operator.  During the
term of this Agreement, and subject to the terms and conditions hereof, Operator
shall be obligated to perform and provide, or cause to be performed and
provided, the following Services:

 

(a)                                 Such services as may be required by Company
for the day-to-day routine and emergency maintenance and repair of the Operated
Assets.  Operator’s obligation to maintain and repair the Operated Assets shall
include the obligation to perform and provide such maintenance, repair and
related services and activities as are described in Exhibit B (the “Maintenance
Services”).

 

(b)                                 Such services as may be required by Company
for the day-to-day operation of the Operated Assets.  Operator’s obligation to
operate the Operated Assets shall include the obligation to perform and provide
such operating services and activities as are described in Exhibit C (the
“Operating Services”).

 

(c)                                  Such administrative services as may be
required by Company in order for it to own the Operated Assets and conduct its
business and affairs from time to time.  Operator’s obligation to provide
administrative services shall include the obligation to perform and provide such
administrative services as are described in Exhibit D (the “Administrative
Services”).

 

(d)                                 Such construction and related services as
may be required by Company from time to time in connection with the Operated
Assets, consisting of the services described in Exhibit E (the “Construction
Services”).

 

5

--------------------------------------------------------------------------------


 

(e)                                  Such other services related to the Operated
Assets as the Parties may agree upon in writing from time to time.

 

2.02                        Manner of Performing/Providing Services.  The
Services to be performed and provided by Operator hereunder shall be performed
and provided in an efficient and prudent manner with the same degree of
diligence and care that Operator would exercise if operating its own property
and in all respects in accordance with all applicable Laws relating to Operator,
Company and the Operated Assets, and Company’s ownership and operation thereof. 
Operator shall operate the Operated Assets in a safe, professional and
economical manner and, in a timely fashion, shall advise Company of all matters
of significance that could affect the safety or economics relating to their
operation so that Company can make appropriate decisions with respect thereto. 
Operator shall provide such Services in accordance with and subject to the terms
of the budget that is submitted by it to and approved by Company pursuant to
Section 3.03 hereof.

 

2.03                        Personnel.

 

(a)                                 In connection with providing the Services,
Operator agrees to second certain of its and/or its Affiliates’ employees,
including direct, borrowed, special, seconded, or statutory employees
(collectively, the “Seconded Employees”), to Company, and Company agrees to
accept the secondment of the Seconded Employees for the purpose of performing
Services and working on behalf of Company in the furtherance of Company’s
business objectives. The Seconded Employees will remain at all times employees
of Operator or its Affiliate, as applicable, and Operator shall have supervision
over such Seconded Employees, subject to the direction and control of Company as
provided in Section 5.02.  In addition, when the Seconded Employees are
performing Services and working on behalf of Company, the Seconded Employees
will also be joint employees of Company during such period of secondment for the
limited purposes described in this Section 2.03. The period of secondment for a
particular Seconded Employee shall be at the discretion of either Operator or
Company. Certain of such Seconded Employees shall consist of managerial or
supervisory personnel who will act on behalf of the Company when providing
direction, supervision and control of the other Seconded Employees as
contemplated hereby.

 

(b)                                 In addition to such Seconded Employees,
Operator may utilize such other Persons (including consultants and
professionals, service or other organizations) as Operator deems necessary or
appropriate in order to permit Operator to perform the Services in an efficient
and prudent manner. Operator shall have supervision over such other Persons,
subject to the direction and control of Company as provided in Section 5.02. 
Operator shall provide, or cause to be provided, all workers who will perform
Services.

 

(c)                                  Subject to Operator’s right to be
reimbursed for such expenses in accordance with the Accounting Procedures (as
defined in Section 3.01), Operator shall pay, or caused to be paid, all expenses
incurred by it or its Affiliates, as applicable, in connection with the
employment of such Seconded Employees or the retention of such other Persons,
including, but not limited to, compensation, salaries, wages and overhead and
administrative expenses, charges to or incurred by Operator, and, if applicable,
social security taxes, workers compensation insurance, retirement and insurance
benefits and other such expenses. Any such Seconded

 

6

--------------------------------------------------------------------------------


 

Employees supplied by Operator or its Affiliates may be union or non-union
employees, and Operator or its Affiliates, as applicable, shall have the sole
right to negotiate the terms and provisions of any labor or other agreements
with the unions to which such Seconded Employees belong.

 

(d)                                 During the period of secondment, Operator
shall provide, or cause to be provided, worker’s compensation insurance to cover
all Seconded Employees performing Services on behalf of Company, and Operator
will name, or caused to be named, Company as a named insured under such
insurance policies.

 

(e)                                  With respect to Company’s operations in
Texas, Operator shall obtain and maintain, or cause to be obtained and
maintained, workers’ compensation insurance (as defined by Texas Labor Code
Section 401.011(44)) on behalf of both Operator and Company, and Company shall
be considered an employer of the Seconded Employees solely for the purposes of
Texas Labor Code Section 401.011(18) and Section 408.001.

 

(f)                                   With respect to Company’s operations in
Louisiana, Operator shall obtain and maintain, or cause to be obtained and
maintained, worker’s compensation coverage (as defined by the Louisiana Worker’s
Compensation Law, Louisiana Revised Statutes 23:1021 et seq.), and the
provisions of Exhibit G (Coverage of Louisiana Worker’s Compensation Law) shall
apply to the Parties and to the Seconded Employees.

 

(g)                                  With respect to Company’s operations
performed in any jurisdiction other than Texas or Louisiana, to the extent that
such jurisdiction may regard Company as an employer of any such Seconded
Employee for the purposes of workers’ compensation coverage, including joint or
dual employer or in a similar capacity, Operator shall obtain and maintain, or
cause to be obtained and maintained, workers’ compensation coverage as defined
and required by Law or as otherwise appropriate in the applicable jurisdiction,
on behalf of both Operator and Company, provided that Company shall be
considered an employer or in a similar capacity, solely for the purposes under
the relevant workers’ compensation regime.

 

(h)                                 The Parties intend that the sole remedy of
the Seconded Employees against either Operator or Company and their respective
Affiliates for any workplace injury (including death) shall be under the
worker’s compensation coverage provided by, or caused to be provided by,
Operator.

 

(i)                                     Notwithstanding the foregoing, nothing
herein shall preclude a Seconded Employee from participating in benefit plans
generally available to employees of Operator.  For the avoidance of doubt,
nothing in this Agreement is intended to have any effect on the right of a
Seconded Employee to prosecute a workers’ compensation claim against Operator,
Company or both.

 

2.04                        Affiliates.  In its performance of the Services
hereunder, Operator may, but shall not be obligated to, use the services of
Operator’s or its Affiliates’ accounting construction, purchasing, engineering,
legal, planning, budgeting, operating, regulatory, and other departments. 
Operator’s Services may include Services for and on behalf of Company’s
Affiliates.

 

7

--------------------------------------------------------------------------------


 

2.05                        Contracts.  Operator is authorized to execute, in
its name and for the benefit of Company, such contracts as may be necessary for
Operator to carry out its responsibilities under this Agreement; provided,
however, that Operator shall not execute any contract in excess of Five Million
Dollars ($5,000,000.00), or that covers a period longer than the term of this
Agreement, unless Operator obtains Company’s prior written approval.

 

2.06                        Claims.

 

(a)                                 Any Liability Claim or Recovery Claim, to
the extent relating to the operation or maintenance of the Operated Assets,
shall be defended, prosecuted or settled by Operator, subject to the ultimate
direction and control of Company.

 

(b)                                 The costs of handling a Liability Claim or a
Recovery Claim, including reasonable costs of legal counsel, together with the
amount of any settlement of or judgment rendered on a Liability Claim, including
court costs, shall be paid by Operator and shall be reimbursed by Company.  Any
amounts received by Operator in settlement of a Recovery Claim or in payment of
a judgment on a Recovery Claim shall be paid over to Company.

 

(c)                                  Operator shall promptly notify Company
whenever Operator receives actual Notice of any claim against Company or
Operator (in its capacity as Operator).

 

(d)                                 Before making any settlement of any
Liability Claim and before filing any lawsuit or making any settlement with
respect to any Recovery Claim, Operator shall give to Company written Notice of
the fact that it desires to file such suit or make such settlement (as the case
may be), which Notice shall set forth the nature of the claim and the amount for
which Operator proposes to sue or settle, and Operator shall not file any such
suit nor make any such settlement without the approval of Company.

 

2.07                        Company Property.  All property, equipment and
material acquired solely on behalf of Company by Operator hereunder shall be
deemed to be owned by Company.

 

Article III
Financial Accounting and Billing Practices

 

3.01                        Accounting.  Operator shall keep a full and complete
account of all costs and expenses incurred by it in connection with the
performance and provision of the Services hereunder in the manner set forth in
the Accounting Procedures.

 

3.02                        Compensation.  Operator shall be fully reimbursed by
Company for all necessary and reasonable costs, expenses and expenditures
incurred by Operator on behalf of Company in connection with the provision of
the Services at the rates and in the manner set forth in the Accounting
Procedures.

 

3.03                        Budgets.

 

(a)                                 By November 1st of each calendar Year,
Operator shall prepare and submit to Company for approval a detailed
maintenance, operating, and capital budget setting out the amounts

 

8

--------------------------------------------------------------------------------


 

Operator proposes to expend for such purposes during the next calendar Year,
which budget shall, to the extent practicable, provide for a breakdown of
expenses and expenditures on a Monthly basis, by Category of Expenditure and by
asset as defined by Operator. Upon Company approval of such budget, Operator
shall have the authority to award and execute contracts within the expenditure
limits set forth in such budget.  When expense and capital appropriation
requests are not required (such as with annual maintenance contracts), Operator
shall have the authority to award and execute such contracts without additional
Company approval, subject to Section 2.05 of this Agreement.

 

(b)                                 If it appears at any time after Operator
receives a budget approved by Company that the total actual expenditures for any
calendar Year will exceed the total annual budgeted amount for such calendar
Year, Operator shall notify Company of such expected excess expenditure as part
of the normal Monthly billing process.  If it subsequently appears that the
total actual expenditures for any calendar Year will exceed ten percent (10%) of
the total annual budgeted amount (“Overrun”), Operator shall submit to Company
for approval an amendment to the then-applicable budget, together with an
explanation of the reason(s) for the anticipated budget Overrun.  As soon as
practicable following the last Day of each Month, Operator shall submit to
Company a Monthly report comparing actual expenditures for such Month to
budgeted operating expenses and capital projects for such Month.

 

(c)                                  Company shall notify Operator in writing of
the approval or disapproval of any proposed budget or amendment thereto in
writing within fifteen (15) Days after receipt thereof.  In the event Company
does not so notify Operator within such time period, or if Company notifies
Operator that such budget or amendment has been disapproved, then until Operator
receives approval of a proposed budget or amendment:  (i) the current approved
budget shall remain in effect, and (ii) Operator shall continue to have the
authority to make expenditures with regard to items previously approved by
Company.  If any such proposed budget or amendment is disapproved, Operator
shall submit a revised proposed budget or amendment to Company for approval as
soon as is reasonably practicable.

 

(d)                                 Operator shall meet with Company a minimum
of four (4) times during each calendar Year, or more if Company requests, in
order to review the budget and permit Company to monitor the accuracy of the
budget for current Year operations.

 

(e)                                  Except as Company may otherwise direct in
writing, the approval by Company of a budget or an amendment to a budget shall
constitute Company’s authorization of Operator to incur the expenses contained
in such budget or amendment.

 

3.04                        Safety, Environmental and Emergency Expenditures. 
Notwithstanding any other provision in this Agreement, Operator may incur (and
be reimbursed for) any expenditures or take any other actions as Operator in its
reasonable judgment deems to be immediately necessary:  (a) to protect the
environment from immediate and present harm; (b) to protect the health and
safety of Persons from immediate and present harm; (c) to safeguard lives or
property in connection with the initial response to any emergencies affecting
the Operated Assets; and (d) proceed with maintenance or repair work necessary
to keep the Operated Assets operating, or to restore the Operated Assets to
operating conditions; however, it is also understood that every reasonable
effort will be made by

 

9

--------------------------------------------------------------------------------


 

Operator to notify Company at the earliest possible convenience of such
emergencies and expenditures involving same.

 

3.05                        Billing Practices.  Company shall pay and Operator
shall receive as full and complete compensation for the performance of the
Services hereunder, the sum of the amounts becoming due as described in the
Accounting Procedures.  For Services provided by Operator in any Month, payment
by Company shall be made no later than the 21st Day of the immediately following
Month, provided that if such Day is not a Business Day, then Company shall pay
such amount without interest on the next Business Day.  As long as Operator and
Company are Controlled by the same Person, Operator and Company may settle
Company’s financial obligations to Operator through Operator’s normal
interaffiliate settlement processes.

 

3.06                        Records and Audit Rights.  Operator shall maintain a
true and correct set of records pertaining to all activities relating to its
performance hereunder and all transactions related thereto.  Operator further
agrees to retain all such records for a period of time not less than two
(2) Years following the end of the calendar Year in which the applicable
Services were performed. Company, or its authorized representative or
representatives, shall have the right during Operator’s Normal Business Hours to
audit, copy and inspect, at Company’s sole cost and expense, any and all records
of Operator relating to its performance of its obligations hereunder (but not
any other books and records of Operator).  Audits shall not be commenced more
than once by Company during each calendar Year and shall be completed within a
reasonable time frame not to exceed thirty (30) Days.  Company may request
information from Operator’s books and records relating to Operator’s obligations
hereunder from time to time and such requests shall not constitute an audit for
that calendar Year.  Company shall have two (2) Years after the end of a
calendar Year during which to conduct an audit of Operator’s books and records
for such calendar Year, and any Claim arising out of or based in whole or in
part on the information produced or obtained by the performance of any such
audit must be made, if at all, within such two (2) Year period.

 

Article IV

Safety

 

4.01                        Safety Requirements.  Company agrees that Operator
will abide by, at a minimum, the safety requirements promulgated by Operator
from time to time with respect to the Operated Assets and in compliance with
applicable Laws.

 

Article V

Relationship of the Parties

 

5.01                        General Principles Regarding Relationship of the
Parties.  The Parties agree that Operator shall provide the Services to Company
as an independent contractor. Except for the limited purposes specifically set
forth in this Agreement, the Parties agree that Operator’s provision of the
Services to Company shall not be as an agent or representative of Company.  This
Agreement is not intended to and shall not create or otherwise form a
partnership or joint venture between Operator and Company.

 

5.02                        Standard of Operational Control.  The Parties agree
that the Services shall be performed under the absolute direction and control of
Company.  Company shall have the right to monitor,

 

10

--------------------------------------------------------------------------------


 

consult with and give operational instructions to Operator.  Operator shall not
unreasonably refuse service requests or operational instructions of Company.

 

Article VI

Liability Standard and Indemnification

 

6.01                        Liability Standard.  Notwithstanding anything herein
to the contrary, and in recognition of the fact that the Services to be
performed and provided by Operator hereunder are to be furnished, performed and
provided in exchange for the reimbursement provided for in the Accounting
Procedures, Operator shall only be liable to Company for gross negligence or
willful or wanton misconduct in the performance of its obligations hereunder,
AND NEITHER OPERATOR NOR SUCH OF ITS AFFILIATES OR AGENTS AS IT SHALL APPOINT TO
PERFORM DUTIES HEREUNDER OR THEIR RESPECTIVE DIRECTORS, STOCKHOLDERS, OFFICERS,
MEMBERS, PARTNERS, EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES, SUCCESSORS,
TRANSFEREES AND ASSIGNEES SHALL BE LIABLE TO COMPANY OR PERSONS WHO HAVE
ACQUIRED INTERESTS IN COMPANY, WHETHER AS PARTNERS, ASSIGNEES OR OTHERWISE, FOR
ERRORS IN JUDGMENT OR FOR ANY ACTS OR OMISSIONS THAT DO NOT CONSTITUTE GROSS
NEGLIGENCE OR WILLFUL OR WANTON MISCONDUCT, IT BEING THE INTENTION OF THE
PARTIES THAT NEITHER OPERATOR NOR SUCH OF ITS AFFILIATES OR AGENTS AS IT SHALL
APPOINT TO PERFORM DUTIES HEREUNDER OR THEIR RESPECTIVE DIRECTORS, STOCKHOLDERS,
OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES,
SUCCESSORS, TRANSFEREES AND ASSIGNEES SHALL BE LIABLE FOR THEIR OWN NEGLIGENCE
(SOLE, PARTIAL OR CONCURRENT).

 

6.02                        Responsibility for Affiliates and Agents.  Operator
may exercise any of the powers granted to it by this Agreement and perform any
of the duties imposed upon it hereunder either directly or by or through its
Affiliates or agents, and Operator shall not be responsible for any misconduct
or negligence on the part of any such Affiliate or agent appointed by Operator
with due care.

 

6.03                        Indemnification.  FROM AND AFTER THE DATE OF THIS
AGREEMENT, COMPANY SHALL INDEMNIFY AND HOLD HARMLESS OPERATOR AND EVERY
AFFILIATE OF OPERATOR AS IT SHALL APPOINT TO PERFORM SERVICES HEREUNDER AND ITS
AND THEIR RESPECTIVE DIRECTORS, STOCKHOLDERS, OFFICERS, MEMBERS, PARTNERS,
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES, SUCCESSORS, TRANSFEREES AND
ASSIGNEES (COLLECTIVELY THE “INDEMNIFIED PARTIES”) FROM, AGAINST AND IN RESPECT
OF ANY AND ALL LIABILITY CLAIMS ASSERTED BY OR ON BEHALF OF ANY PERSON OTHER
THAN COMPANY ARISING FROM, RELATING TO, OR ASSOCIATED WITH THE PERFORMANCE OR
PROVISION OR FAILURE TO PERFORM OR PROVIDE BY OPERATOR ANY OF THE SERVICES OR
THE FAILURE BY COMPANY TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, IN EACH CASE REGARDLESS OF WHETHER ANY SUCH CLAIM RESULTS FROM THE
NEGLIGENCE (SOLE, PARTIAL OR CONCURRENT) OF OPERATOR OR ANY OF THE

 

11

--------------------------------------------------------------------------------


 

INDEMNIFIED PARTIES; PROVIDED, HOWEVER, THAT SUCH INDEMNIFICATION SHALL NOT
EXTEND TO ANY AMOUNT OF DAMAGES THAT ARE DETERMINED TO BE ATTRIBUTABLE TO THE
GROSS NEGLIGENCE OR WILLFUL OR WANTON MISCONDUCT OF THE INDEMNIFIED PARTY.

 

6.04                        Consequential Damages.  Notwithstanding anything
herein to the contrary, neither Party shall be liable to the other Party for
special, indirect or consequential damages resulting from or arising out of this
Agreement, including, without limitation, loss of profits or business
interruptions, however they may be caused.

 

6.05                        Notice of Claims.  Promptly after any Indemnified
Party becomes aware of facts giving rise to a Claim by it for indemnification
pursuant to this Article, such Indemnified Party shall provide Notice to Company
(a “Claim Notice”) outlining such Claim and a copy of all papers served with
respect thereto (if any).  For purposes of this Section, receipt by an
Indemnified Party of Notice of any Claim by or from any Person other than a
Party to this Agreement which gives rise to a Claim on behalf of such
Indemnified Party shall require prompt Notice from the Indemnified Party to
Company of the receipt of such Notice as provided in the first sentence of this
Section 6.05; provided, however, that the failure of any Indemnified Party to
give timely Notice shall not affect its rights to indemnification hereunder
except to the extent that Company is materially prejudiced thereby.  Each Claim
Notice shall set forth all information regarding the Claim as the Indemnified
Party shall then have and shall contain a statement to the extent that the
Indemnified Party giving the Notice is making a Claim pursuant to a formal
demand for indemnification under this Article VI.

 

Article VII

Insurance

 

7.01                        Insurance.

 

(a)                                 Operator shall at all times during the term
of this Agreement obtain and maintain, or cause to be obtained and maintained,
workers’ compensation insurance or similar insurance, including all such
insurance as may be required by all applicable state and federal workers’
compensation Laws and such other Laws as may be applicable to the Services
performed under this Agreement.  Operator shall cause its workers’ compensation
and employers liability insurers to waive their rights of subrogation against
Company.

 

(b)                                 Operator may elect to self-insure, or cause
to be self-insured, all or any part of the insurance requirements set forth in
Section 7.01(a) above to the extent allowed by applicable Law.  If self-insured,
then Operator shall respond to, or cause to be responded to, any insurance
claim, with regard to waiving rights of subrogation against the Company, in the
same manner as a commercial market insurance policy that waived subrogation
rights against the Company would have responded to such insurance claim.

 

7.02                        Cost Reimbursement.  Insurance as required in
Section 7.01 hereof shall be a reimbursable cost pursuant to the Accounting
Procedures.

 

12

--------------------------------------------------------------------------------


 

7.03                        Required Contractor Coverage.  Operator shall
require all contractors and subcontractors employed by Operator in performing
and/or providing Services hereunder to procure and maintain the following
insurance:  (a) workers’ compensation insurance or similar insurance, including
all such insurance as may be required by all applicable state and federal
workers’ compensation Laws and such other Laws as may be applicable to the
Services provided by such contractors and subcontractors; (b) employers’
liability insurance with amounts required by Law or One Million Dollars
($1,000,000.00) per occurrence, whichever is greater; (c) commercial general
liability insurance on an occurrence form covering liabilities for death and
personal injury and liabilities for loss or damage to property with a combined
single limit of not less than One Million Dollars ($1,000,000.00) per
occurrence, which insurance must cover all Services conducted by such
contractors and subcontractors related to this Agreement; and (d) business
vehicle insurance covering liabilities for death of or injury to any one Person
and liabilities for loss of or damage to property resulting from any one
(1) accident with a combined single limit of not less than One Million Dollars
($1,000,000.00) per occurrence.  Further, Operator shall require such
contractors and subcontractors to cause their workers’ compensation and
employers’ liability insurance insurers to waive their rights of subrogation
against Company, and to name Company as an additional insured under any
commercial general liability and business vehicle liability insurance policies
carried by such contractors and subcontractors.

 

Article VIII

Term and Termination

 

8.01                        Term.  Unless terminated in accordance with
Section 8.02, Section 8.03 or Section 8.04 below, this Agreement shall have a
five (5) Year primary term, commencing on the date hereof, and this Agreement
shall continue in full force and effect thereafter unless it is terminated by
either Party at the end of the primary term or at any time thereafter by giving
not less than six (6) Months prior Notice of such termination to the other
Party.

 

8.02                        Termination by Company.  Company shall have the
right to terminate this Agreement immediately upon the occurrence of any of the
following events:  (a) upon the Bankruptcy of Operator or (b) upon a finding by
Company that Operator (i) has been grossly negligent or engaged in willful or
wanton misconduct in the performance of its obligations hereunder and that such
gross negligence or willful or wanton misconduct has had a material adverse
effect on the Operated Assets or Company’s business as it relates to the
Operated Assets, or (ii) has engaged in a continued or regular pattern or gross
negligence or willful or wanton misconduct that Company reasonably determines to
pose a risk of resulting in a material adverse effect on the Operated Assets or
Company’s business as it relates to the Operated Assets; provided that Company
shall deliver to Operator Notice of any such affirmative finding, which shall
include a reasonably detailed description of the basis therefor.

 

8.03                        Termination by Operator.  Operator shall have the
right to terminate this Agreement or any Services provided hereunder: 
(a) immediately upon the Bankruptcy of Company or (b) on six (6) Months prior
Notice upon the occurrence of a Partnership Change of Control. Notwithstanding
the foregoing, if Phillips 66 Partners LP ceases to Control, directly or
indirectly, either Carrier or

 

13

--------------------------------------------------------------------------------


 

Holdings, as the case may be, then Operator shall have the right to terminate
this Agreement with respect to any Services provided to Carrier or Holdings, as
applicable.

 

8.04                        Right of Termination by Either Party.  Any Party may
terminate this Agreement at any time upon sixty (60) Days prior Notice to the
other Party if:

 

(a)                                 the other Party is in Material Default of
any of its obligations under this Agreement; and

 

(b)                                 the non-defaulting Party gives Notice of
such Material Default to the defaulting Party, which Notice shall set forth in
reasonable detail the facts and circumstances of such Material Default; and

 

(c)                                  the defaulting Party fails to cure the
Material Default within thirty (30) Days, or, for a Material Default not
reasonably susceptible to cure within that period, to undertake to cure such
Material Default and thereafter to diligently continue such efforts until the
Material Default is cured.

 

8.05                        Effect of Termination.  The termination of this
Agreement shall not relieve either Party of its obligations to pay amounts of
money due hereunder which accrued prior to such termination.  Upon termination,
Operator shall promptly make available to Company its books and records relating
to the Operated Assets.

 

Article IX

Alcohol and Controlled Substances

 

9.01                        Substance Abuse.  Operator shall prohibit the use,
possession, distribution, sale or storage of illegal or controlled substances,
and substance-related paraphernalia, by its personnel while performing Services
hereunder or while located on Company premises.  Operator shall perform or cause
to be performed all actions necessary for compliance with any applicable Laws
pertaining to illegal or controlled substances, specifically including, but not
limited to, the Drug-Free Workplace Act of 1988 (41 U.S.C. §§ 701-707) and DOT
regulations applicable to operators of pipeline facilities subject to applicable
49 C.F.R. Part 199.  Unless prohibited by Law, Operator shall require all
personnel who enter Company premises to consent to searches, whether performed
by Company or appropriate law enforcement officials, of the vehicles and other
personal effects of such personnel for monitoring the presence of any illegal or
controlled substances or substance-related paraphernalia.  Company reserves the
right, exercisable in Company’s sole discretion, to bar any of Operator’s
personnel from performing Services hereunder, so long as such discretion is not
exercised in violation of any governing Law.  Such discretion shall apply with
respect to, but not be limited to, any personnel whom Company reasonably
suspects to be involved with illegal or controlled substances, and such
discretion shall not be unreasonably exercised.

 

Article X

Force Majeure

 

10.01                 Force Majeure.  If, because of an event of Force Majeure,
either Party is rendered unable, wholly or in part, to carry out its obligations
under this Agreement, other than the obligation to make

 

14

--------------------------------------------------------------------------------


 

money payments when due, and if such Party gives Notice and reasonably full
particulars of such Force Majeure in writing to the other Party within a
reasonable time after the occurrence of the cause relied upon, the Party giving
such Notice, so far and to the extent that it is affected by such Force Majeure,
shall not be liable in damages due to such Party’s failure to carry out its
obligations under this Agreement; provided, however, that the cause of the event
of Force Majeure shall be remedied with all reasonable dispatch.

 

10.02                 Meaning of “Force Majeure”.  As used herein, the term
“Force Majeure” shall mean acts of God; strikes, lockouts or other industrial
disturbances; acts of a public enemy, wars, blockades, insurrections, riots,
epidemics, landslides, lightning, earthquakes, fires, storms, crevasses,
subsidences, floods, washouts; arrests and restraints of the government,
necessity for compliance with any court order, Law promulgated by any
governmental authority having jurisdiction, either federal or state, civil or
military; civil disturbances; shutdowns for purposes of necessary repairs;
relocation or construction of facilities; breakage or accident to machinery or
lines of pipe; the necessity for testing (as required by governmental authority
or as deemed necessary by the testing Party for the safe operation thereof), the
necessity of making repairs or alterations to machinery or lines of pipe;
failure of surface equipment or pipelines; accidents, breakdowns, inability of
either Party to obtain necessary material, supplies, permits or labor to perform
or comply with any obligation or condition under this Agreement, or rights of
way; and any other causes, whether of the kind herein enumerated or otherwise,
which are not reasonably in the control of the Party claiming suspension.

 

10.03                 Strikes or Lockouts.  It is understood and agreed that the
settlement of strikes or lockouts shall be entirely within the discretion of the
Party having the difficulty and that the requirement in Section 10.01 that any
event of Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of an
opposing party when such course is inadvisable in the discretion of the Party
having the difficulty.

 

10.04                 Performance by Company or Third Parties.  If, because of
an event of Force Majeure, Operator is unable to perform the Services required
of it hereunder, Company may perform such Services itself or arrange for such
Services to be performed by a third party, but only for the duration of such
event of Force Majeure.

 

Article XI

Notices

 

11.01                 Notices.  Unless otherwise specifically provided herein,
all Notices between the Parties given under or in relation to this Agreement
shall be made in writing and shall be deemed to have been properly given if: 
(a) personally delivered; (b) delivered and confirmed by telecopier or similar
transmission service; (c) delivered by a reputable overnight courier delivery
service; or (d) sent by certified United States mail (postage prepaid, return
receipt requested), addressed as follows:

 

If to
Carrier:                                                                                                                                                                           
Phillips 66 Carrier LLC

2331 CityWest Blvd.

Houston, TX 77042

Attn: President

 

15

--------------------------------------------------------------------------------


 

If to
Holdings:                                                                                                                                                                
Phillips 66 Partners Holdings LLC

2331 CityWest Blvd.

Houston, TX  77042

Attn: President

 

If to
Operator:                                                                                                                                                                
Phillips 66 Pipeline LLC

2331 CityWest Blvd.

Houston, TX  77042

Attn: President

 

11.02                 Effective Date.  Any Notice given in the manner set forth
in Section 11.01 shall be effective upon actual receipt if received during the
recipient’s Normal Business Hours or at the beginning of the recipient’s next
Business Day if not received during the recipient’s Normal Business Hours.

 

11.03                 Change of Address Notice.  Either Party may change its
Notice address by giving notice to the other Party in the manner set forth in
Section 11.01; provided, however, that no change of address Notice shall be
effective until actually received by the other Party.

 

Article XII

Applicable Law

 

12.01                 Applicable Law.  REGARDLESS OF THE PLACE OF CONTRACTING,
PLACE(S) OF PERFORMANCE, OR OTHERWISE, THE PROVISIONS OF THIS AGREEMENT AND ALL
AMENDMENTS, MODIFICATIONS, ALTERATIONS OR SUPPLEMENTS HERETO SHALL BE GOVERNED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OR ANY OTHER PRINCIPLE THAT MIGHT
REFER THE GOVERNANCE OR INTERPRETATION OF THIS AGREEMENT TO THE LAW OF ANOTHER
JURISDICTION.

 

Article XIII

Confidentiality

 

13.01                 Confidentiality.  During the performance of this
Agreement, each Party acknowledges that it will receive confidential business
and technical information from or regarding the other Party.  All information
disclosed between the Parties will be deemed confidential, unless expressly
designated otherwise at the time of disclosure.  The receiving Party agrees not
to disclose to any third Person, except as permitted herein, any confidential
information it receives from the disclosing Party.  The receiving Party agrees
that it will not use the confidential information for any purpose other than the
performance of this Agreement.  The receiving Party may disclose confidential
information:  (a) when compelled by Law (but the receiving Party must notify the
disclosing Party promptly of any request for such information before disclosing
it, if practicable); and (b) only to those employees, advisers, consultants, or
representatives of the receiving Party who have a need to know (provided that
such Persons are obligated to the receiving Party in a manner consistent with
the terms of this Section).  This Section will be inoperative as to particular
portion of the confidential

 

16

--------------------------------------------------------------------------------


 

information if such information (i) is or lawfully becomes available to the
public through no fault of the receiving Party; (ii) was available to the
receiving Party on a non-confidential bas is prior to its disclosure to the
receiving Party by the disclosing Party; (iii) becomes available to the
receiving Party on a non-confidential basis from a source other than the
disclosing Party when such source is entitled, to the best of the receiving
Party’s knowledge, to make the disclosure to the receiving Party; or
(iv) independently developed by or for the receiving Party by Persons who have
not had access to the disclosing Party’s confidential information.

 

Article XIV

Disputes Between the Parties

 

14.01                 Dispute Resolution.  THIS AGREEMENT, AND ANY ACTIONS,
CLAIMS, DEMANDS OR SETTLEMENTS HEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO ANY
CONFLICTS OF LAW PRINCIPLES WHICH MIGHT REQUIRE THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS (AS APPLICABLE) LOCATED IN HOUSTON,
TEXAS, AND TO ALL COURTS COMPETENT TO HEAR AND DETERMINE APPEALS THEREFROM, AND
WAIVES ANY OBJECTIONS THAT A SUIT, ACTION OR PROCEEDING SHOULD BE BROUGHT IN
ANOTHER COURT AND ANY OBJECTIONS TO INCONVENIENT FORUM.

 

Article XV

Assignability

 

15.01                 Assignability.  This Agreement shall inure to the benefit
of and shall be binding upon the Parties and their respective successors and
assigns; provided, however, that neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of Law or
otherwise, by either Party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.  Except as provided for
herein, nothing in this Agreement is intended to confer any rights, benefits or
obligations upon any Person other than the Parties and their respective
successors and assigns.

 

Article XVI

Compliance with Laws

 

16.01                 Compliance with Laws.  This Agreement is in all respects
subject to all Laws.  The Parties shall at all times comply with all of these
Laws as are applicable to their performance of this Agreement.  If applicable,
the Parties shall comply with the provisions of Executive Order 11246 (Equal
Employment Opportunity), as amended, together with all rules, regulations and
relevant orders of the United States Department of Labor.  Notwithstanding the
provisions of any other Section of this Agreement, Company shall have no
liability hereunder for any fines, penalties, or other assessments by regulatory
agencies if and to the extent such fines, penalties, or other assessments result
from Operator’s sole negligence in performing its obligations hereunder.

 

17

--------------------------------------------------------------------------------


 

Article XVII

Severability

 

17.01                 Severability.  If any provision of this Agreement or the
application thereof shall be found by any arbitral panel or court of competent
jurisdiction to be invalid, illegal or unenforceable, to any extent and for any
reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the Parties.  In any event, the remainder of this
Agreement and the application of such remainder shall not be affected thereby
and shall be enforced to the greatest extent permitted by Law.

 

Article XVIII

Non-Waiver

 

18.01                 Non-Waiver.  The failure of either Party to enforce any
provision, condition, covenant or requirement of this Agreement at any time
shall not be construed to be a waiver of such provision, condition, covenant or
requirement unless so notified by such Party in writing.  No waiver by either
Party of any default by the other Party in the performance of any provision,
condition, covenant or requirement contained in this Agreement shall be deemed
to be a waiver of, or in any manner release such other Party from performance of
any other provision, condition, covenant or requirement herein contained, nor be
deemed to be a waiver of the same provision, condition, covenant or requirement.

 

Article XIX

Entire Agreement; Amendments

 

19.01                 Entire Agreement.  This Agreement, together with all
exhibits attached hereto, constitutes the entire Agreement between the Parties
relating to the subject matter hereof and it supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the Parties relating to the subject matter
hereof, and there are no warranties, representations or other agreements between
the Parties in connection with the subject matter hereof except as specifically
set forth in, or contemplated by, this Agreement.

 

19.02                 Amendments.  This Agreement shall not be modified or
amended, in whole or in part, except by a written amendment signed by the
Parties.

 

Article XX

Survival

 

20.01                 Survival. Any indemnification granted hereunder by one
Party to another Party shall survive the termination of all or any part of this
Agreement.

 

Article XXI
Counterparts; Multiple Originals

 

21.01                 Counterparts; Multiple Originals.  This Agreement may be
executed in any number of counterparts, all of which together shall constitute
one agreement binding on the Parties.  Each of the Parties may sign any number
of copies of this Agreement.  Each signed copy shall be deemed to be an
original, but all of them together shall represent one and the same agreement.

 

18

--------------------------------------------------------------------------------


 

Article XXII
Construction

 

22.01                 Construction.  The Parties have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring a Party by virtue of the authorship of any of the
provisions of this Agreement.

 

Article XXIII
 Article Headings; Exhibits

 

23.01                 Article Headings.  The Article Headings used in this
Agreement have been inserted only for convenience to facilitate reference and
they shall not be determinative in construing the meaning, interpretation or
application of any Article or provision hereof

 

23.02                 Exhibits.  The exhibits referred to herein are attached
hereto and by this reference are incorporated herein and made a part hereof.  In
the event there is any conflict between this Agreement and an exhibit, the
provisions of this Agreement shall be deemed controlling.

 

[Signature page follows.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized officers as of the date first set forth above.

 

 

 

PHILLIPS 66 PIPELINE LLC

 

(“Operator”)

 

 

 

 

By:

/s/ Todd Denton

 

Todd Denton

 

President

 

 

 

 

 

PHILLIPS 66 CARRIER LLC

 

 

 

 

By:

/s/ Todd Denton

 

Todd Denton

 

President

 

 

 

 

 

 

 

PHILLIPS 66 PARTNERS HOLDINGS LLC

 

 

 

 

By:

/s/ J.T. Liberti

 

J.T. Liberti

 

Vice President

 

Signature Page to Amended and Restated Operational Services Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A
  Description of Operated Assets

 

Attached to and made a part of that certain Amended and Restated Operational
Services Agreement (the “Agreement”), dated October 1, 2017, by and among
Phillips 66 Carrier LLC, Phillips 66 Partners Holdings LLC and Phillips 66
Pipeline LLC

 

Crude Oil Pipelines

 

Clifton Ridge to Lake Charles Refinery — a 20” crude oil pipeline extending from
the Clifton Ridge marine terminal to the Lake Charles Refinery in Calcasieu
Parish, Louisiana.

 

Pecan Grove to Clifton Ridge — a 12” crude oil pipeline extending from the Pecan
Grove marine terminal to the Clifton Ridge marine terminal in Calcasieu Parish,
Louisiana.

 

Shell to Clifton Ridge — a 20” crude oil pipeline extending from Shell’s Houma
to Houston pipeline to the Clifton Ridge marine terminal in Calcasieu Parish
Louisiana.

 

CushPo — a 18” crude oil pipeline extending from Phillips 66 Carrier LLC’s,
Cushing Crude Terminal in Cushing, Oklahoma to Phillips 66 Carrier LLC’s Ponca
Crude Terminal in Ponca City, Oklahoma.

 

Glacier Pipeline System — a multi-diameter crude oil pipeline system extending
from the United States-Canadian border near Carway, Alberta to the Billings
ExxonMobil Refinery in Billings, Montana.

 

Line O — a 10” crude oil pipeline extending from Phillips 66 Partners Holdings
LLC’s Buxton Crude Terminal in Cushing, Oklahoma to the Borger Refinery located
in Borger, Texas

 

Line WA — a multi-diameter crude oil pipeline extending from the Odessa Station
near Goldsmith, Texas to the Borger Refinery located in Borger, Texas.

 

Line 80 — a 8” crude oil pipeline extending from Gains Station near Hobbs, New
Mexico to the Borger Refinery located in Borger, Texas.

 

North Texas Gathering Pipeline System — a multi-diameter crude oil pipeline
system that gathers products in the various fields of North Texas and transports
products to the Wichita Falls Station in Wichita Falls, Texas.

 

Oklahoma Mainline Pipeline System - a 12” crude oil pipeline extending from the
Wichita Falls Station in Wichita Falls, Texas to Phillips 66 Carrier LLC’s Ponca
Crude Terminal in Ponca City Oklahoma.

 

West Texas Gathering —a multi-diameter crude oil pipeline system that gathers
crude oil in the various fields of West Texas to supply Line WA and Line 80.

 

1

--------------------------------------------------------------------------------


 

Refined Product Pipelines

 

Sweeny to Pasadena — a 12” refined products pipeline extending from the Sweeny
Refinery in Brazoria County, Texas to the Pasadena terminal in Harris County,
Texas.

 

Sweeny to Pasadena — a 18” refined products pipeline extending from the Sweeny
Refinery in Brazoria County, Texas to the Pasadena terminal in Harris County,
Texas.

 

Wood River to Hartford — a 12” refined products pipeline extending from the Wood
River Refinery in Madison County, Illinois to the Hartford terminal in Madison
County, Illinois.

 

Hartford to Explorer — a 24” refined products pipeline extending from the
Hartford terminal in Madison County, Illinois to the Explorer Pipeline system in
Madison County, Illinois.

 

Gold Line — a multi-diameter refined products pipeline system extending from the
Rocky Station fence line at Phillips 66 Pipeline LLC’s Borger Products Terminal
in Borger, Texas to terminal facilities located in Wichita, Kansas; Paola,
Kansas; Kansas City, Kansas; Jefferson City, Missouri; and Cahokia, Illinois.

 

Cross Channel Connector — a 20” refined products pipeline extending from the
Pasadena Terminal in Pasadena, Texas to terminal facilities located at Kinder
Morgan’s Pasadena Terminal and the Galena Park Station in Galena Park, Texas,
and terminating at the Holland Avenue Junction in Galena Park, Texas.

 

Standish Pipeline — a 18” refined products pipeline extending from the Ponca
City Refinery in Ponca City, Oklahoma to the Wichita North Terminal in Wichita,
Kansas.

 

ATA Pipeline - a multi-diameter refined products pipeline extending from the
Amarillo Terminal in Amarillo, Texas to the Albuquerque Terminal in Albuquerque,
New Mexico.

 

BAM Pipeline — a multi-diameter refined products pipeline extending from the
Borger Refinery in Borger, Texas to the Amarillo Terminal in Amarillo, Texas.

 

Cherokee East — a multi-diameter refined products pipeline system extending from
the Ponca City Refinery in Ponca City, Oklahoma to terminal facilities in Jenks,
Oklahoma and Mount Vernon, Missouri.

 

Cherokee North — a multi-diameter, two-leg refined products pipeline system
extending from the Ponca City Refinery in Ponca City, Oklahoma to the Arkansas
City Junction in Arkansas City, Oklahoma and the 21st Street Junction in
Wichita, Kansas.

 

Cherokee South — a 8”, multi-leg refined products pipeline system extending from
the Ponca City Refinery in Ponca City, Oklahoma to the Oklahoma City Terminal in
Oklahoma City, Oklahoma, the Will Rogers Airport in Oklahoma City, Oklahoma and
Tinker Air Force Base in Oklahoma City, Oklahoma.

 

2

--------------------------------------------------------------------------------


 

Medford Triangle — a multi-diameter, multi-leg refined products pipeline system
extending from the Ponca City Refinery in Ponca City, Oklahoma to the Medford
Storage Spheres in Medford, Oklahoma and the Oneok Terminal in Medford,
Oklahoma.

 

SAAL Pipeline - a 6” refined products pipeline extending from the Amarillo
Terminal in Amarillo, Texas to the Lubbock Terminal in Lubbock, Texas.

 

Seminoe Pipeline — a 8” refined products pipeline extending from the Billings
Refinery in Billings, Montana to terminal facilities in Sheridan, Wyoming and
Casper, Wyoming and to the Tisdale Junction and Sinclair Junction in Wyoming.

 

Other Pipelines

 

River Parish Pipeline System — a refined products pipeline system and associated
facilities located in any one or more of the following nine (9) parishes:
Ascension, Assumption, Iberville, Jefferson, Lafourche, Plaquemines, St.
Charles, St. James, and St. John the Baptist, and including approximately 300
miles of multi-diameter pipeline (formerly the “Texaco Expanded NGL Distribution
System” or “TENDS”), approximately eighty-six (86) miles of regulated pipeline
comprised of one 8-inch to 20-inch diameter pipeline (formerly the “VP
Pipeline”), and approximately one hundred thirteen (113) miles of regulated
pipeline comprised of one 6-inch to 8-inch diameter pipeline (formerly the “EP
Pipeline”).  The system includes approximately fifteen (15) miles of idled
pipeline and segments of approximately ten (10) miles of 8-inch abandoned
pipeline.

 

Terminals

 

Hartford Terminal.  Hartford Terminal is located at or near Hartford, Illinois. 
The facility consists of a two-bay truck rack with 17,000 barrels of active
terminal ling capacity, 13 above-ground storage tanks with approximately 1.1
million barrels of total storage capacity.  The Hartford barge dock consists of
a single-berth barge loading facility, approximately 0.8 miles of 8-inch
pipeline and approximately 0.8 miles of 14-inch pipeline from the Hartford
terminal to the Hartford barge dock for delivery.

 

Pasadena Terminal.  Pasadena Terminal is located at or near Pasadena, Texas and
consists of a five-bay truck rack and tankage with 65,000 barrels per day of
active terminal ling capacity, 22 above ground storage tanks with approximately
3.2 million barrels of total storage capacity and a vapor combustion unit.

 

Clifton Ridge Terminal.  Clifton Ridge Terminal is located at or near Sulphur,
Louisiana and consists of a single-berth ship dock, 12 above-ground storage
tanks with approximately 3.4 million barrels of total storage capacity and a
truck offloading facility.

 

Pecan Grove Terminal.  Pecan Grove terminal is adjacent to the Clifton Ridge
Terminal.  The facility consists of a single-berth barge dock and three
above-ground storage tanks with 142,000 barrels of total storage capacity.

 

3

--------------------------------------------------------------------------------


 

Wichita North Terminal. Wichita North Terminal is located in Wichita, Kansas
adjacent to the Gold Line pipeline system.  It consists of a two bay truck rack
with 12,000 barrels of total storage capacity.

 

Paola Terminal. Paola Terminal is located in Paola, Kansas adjacent to the Gold
Line pipeline system.  It consists of 98,000 barrels of total storage capacity.

 

Kansas City Terminal.  Kansas City Terminal is located in Kansas City, Kansas
adjacent to the Gold Line pipeline system.  It consists of a five bay truck rack
with 66,000 barrels of total storage capacity.

 

Jeff City Terminal. Jeff City Terminal is located in Jefferson City, Missouri
adjacent to the Gold Line pipeline system.  It consists of a two bay truck rack
with 16,000 barrels of total storage capacity.

 

East St. Louis Terminal. East St. Louis Terminal is located in Cahokia, Illinois
adjacent to the Gold Line pipeline system.  It consists of a six bay truck rack
with 78,000 barrels of total storage capacity.

 

Bayway Terminal. Bayway Terminal is located in Linden, New Jersey adjacent to
the Bayway Refinery.  It consists of a four-track, 120 rail car crude oil
receiving facility with a planned unloading capacity of 75,000 barrels per day
that delivers crude oil to storage tanks at the adjacent refinery.

 

Ferndale Terminal. Ferndale Terminal is located in Ferndale, Washington adjacent
to the Ferndale Refinery.  It consists of a two-track, 54 rail car crude oil
receiving facility with a planned unloading capacity of 30,000 barrels per day
that delivers crude oil to storage tanks at the adjacent refinery.

 

Albuquerque Terminal. Albuquerque Terminal is located in Albuquerque, New
Mexico, adjacent to the ATA Pipeline. It consists of a three-bay truck rack with
232,000 barrels of total storage capacity.

 

Amarillo Terminal. Amarillo Terminal is located in Amarillo, Texas, adjacent to
the BAM Pipeline, the SAAL Pipeline and the ATA Pipeline. It consists of a
five-bay truck rack with 268,000 barrels of total storage capacity.

 

Billings Crude Terminal. Billings Crude Terminal is located in Billings,
Montana, at the Phillips 66 Company Billings Refinery. It consists of 245,000
barrels of total storage capacity.

 

Buffalo Terminal. Buffalo Terminal is located near Buffalo Montana.  It consists
of two meter skid units, three injection pumps and two crude tanks with
approximately 300,000 barrels of total storage capacity.

 

Buxton Terminal.  Buxton Terminal is located in Cushing, Oklahoma.  It consists
of two crude storage tanks with a total capacity of 400,000 barrels.

 

Casper Terminal. Casper Terminal is located in Casper, Wyoming adjacent to the
Seminoe Pipeline. It consists of a two bay-truck rack with 300,000 barrels of
total storage capacity.

 

4

--------------------------------------------------------------------------------


 

Cushing Terminal. Cushing Terminal is located in Cushing, Oklahoma.  It consists
of one tank with a lease automatic custody transfer unit and two storage tanks
with a total storage capacity of 220,000 barrels.

 

Glenpool Terminal.  Glenpool Terminal is located in Jenks, Oklahoma adjacent to
the Cherokee East pipeline system. It consists of a two-bay truck rack with
514,000 barrels of total storage capacity.

 

Linden Terminal. Linden Terminal is located Linden, New Jersey.  It consists of
a nine-bay refined products truck rack and a three-bay NGL truck rack with
331,000 barrels of refined products storage.

 

Lubbock Terminal. Lubbock Terminal is located in Lubbock, Texas adjacent to the
SAAL Pipeline.  It consists of a three-bay truck rack with 176,000 barrels of
total storage capacity.

 

Mount Vernon Terminal.  Mount Vernon Terminal is located in Mount Vernon,
Missouri, adjacent to the Cherokee East pipeline system.  It consists of a
four-bay refined products truck rack and a two-bay NGL truck rack with 359,000
barrels of refined products storage capacity and 118,000 barrels of NGL storage
capacity.

 

Oklahoma City Terminal.  Oklahoma City Terminal is located in Oklahoma City,
Oklahoma adjacent to the Cherokee South pipeline system. It consists of a
four-bay truck rack with 290,000 barrels of total storage capacity.

 

Ponca City Terminal.  Ponca City Terminal is located in Ponca City, Oklahoma
adjacent to the Ponca City Refinery. It consists of a two-bay refined products
truck rack and a two-bay NGL truck rack with 2,500 barrels of refined products
storage capacity.

 

Ponca Crude Terminal. Ponca Crude Terminal is located in Ponca City, Oklahoma. 
It consists of three lease automatic custody transfer units and 15 above-ground
crude oil storage tanks with approximately 1.2 million barrels of total storage
capacity.

 

Sheridan Terminal. Sheridan Terminal is located in Sheridan, Wyoming adjacent to
the Seminoe Pipeline. It consists of a two-bay truck rack with 94,000 barrels of
total storage capacity.

 

Tremley Point Terminal. Tremley Point Terminal is located in Linden, New Jersey.
It consists of a three-bay refined products truck rack, 1,400,000 barrels of
total storage capacity and a dock facility consisting of two vessel berths.

 

Wichita South Terminal.  Wichita South Terminal is located in Wichita, Kansas
adjacent to the Cherokee North pipeline system. It consists of 230,000 barrels
of total storage capacity.

 

Storage Facilities

 

Medford Storage Spheres.  Medford Storage Spheres are two above ground storage
facilities located at the Central Division pipeline facility in Medford,
Oklahoma.   The working capacity of each

 

5

--------------------------------------------------------------------------------


 

sphere is 35,000 barrels, and the spheres are capable of receiving and storing
natural gas liquids and petrochemicals, including refinery grade propylene.

 

Storage Tank Nos. 1001, 1002 and 1004 at the Wichita North Terminal.  These
storage tanks have a nominal shell capacity of 107,000 barrels, 107,000 barrels,
and 108,000 barrels, respectively.

 

Storage Tank Nos. 8005 and 8010 at the Kansas City Terminal.  These storage
tanks have a nominal shell capacity of 80,000 barrels and 101,000 barrels,
respectively.

 

Storage Tank Nos. 1503, 2001, 1302 at the East St. Louis Terminal. These storage
tanks have a nominal shell capacity of 172,000 barrels, two hundred thousand
200,000 barrels and 135,000 barrels, respectively.

 

Storage Tank No. 4901 at the Paola Terminal. This storage tank has a nominal
shell capacity of 98,000 barrels.

 

Storage Tank Nos. 6813 and 6818 at the East St. Louis Terminal. Each of these
storage tanks has a nominal shell storage capacity of 80,000 barrels.

 

Clemens Facility. The Clemens Facility includes underground salt dome storage
caverns for LPG storage, brine ponds, a leach plant, multiple buildings,
associated pipes/pumps, water supply wells, associated properties, and off-site
disposal wells. These facilities are located near Brazoria, Texas. Products
produced at the Sweeny Fractionator are stored in the underground caverns and
then transported via pipeline to the Freeport LPG Export Terminal or the Mount
Belvieu market hub.

 

Sorrento Storage Facility. The Sorrento Storage Facility includes the Sorrento
underground salt dome storage caverns, all pumps, topside facilities, and an
out-of-service brine pit located in Ascension Parish, Louisiana. The caverns
consist of one cavern in active LPG storage service, two inactive caverns, and
one plugged and abandoned cavern.

 

Refinery and Natural Gas Liquid Facilities

 

Sweeny Fractionator. The Sweeny Fractionator is a Natural Gas Liquid
fractionation facility located in Old Ocean, Texas, close to the Sweeny
Refinery. The Sweeny Fractionator includes the associated cooling tower
(G0054022) and flare (G0056044), the substation (G006010), and the offplots
(G0068044). It processes y-grade (mixed natural gas liquids) and produces purity
ethane, propane, isobutane, normal butane and natural gasoline (C5+) for sale in
local petrochemical markets or to supply the Freeport LPG Export Terminal.

 

Merey Sweeny Coker Facility. The Merey Sweeny Coker Facility is comprised of a
petroleum coke producing facility comprised of a vacuum dilation unit, a 58,000
bpd, two (2) train, four (4) coke drum delayed coker unit, flare, cooling tower
with five (5) bays, instrument air skid with two compressors, certain
underground facilities for firewater and sewer services, and tanks for
intermediate storage of vacuum resid at the solid waste disposal facility, each
located within the Sweeny Refinery Complex near Old Ocean, Texas. Incoming
atmospheric resid feed is processed through heaters and coke drums to produce
coke for sale in local markets. Other products separated

 

6

--------------------------------------------------------------------------------


 

from the resid during the coke producing process are sent for further processing
in other facilities in the Sweeny Complex.

 

7

--------------------------------------------------------------------------------


 

Exhibit B
Maintenance Services

 

Attached to and made a part of that certain Amended and Restated Operational
Services Agreement (the “Agreement”), dated October 1, 2017, by and among
Phillips 66 Carrier LLC, Phillips 66 Partners Holdings LLC and Phillips 66
Pipeline LLC

 

(a)                                 Day-to-day routine and emergency
supervision, administrative liaison and related services required in connection
with the maintenance and repair of the Operated Assets.

 

(b)                                 Provision of communications, inspection,
surveillance, flow control, corrosion control, and monitoring.

 

(c)                                  Maintenance and repair of the Operated
Assets within such maintenance/repair parameters and specifications as may be in
accordance with sound engineering and maintenance practices and applicable Laws.

 

(d)                                 Implementation of a preventative maintenance
program for the Operated Assets, including, without limitation, periodic
testing, adjustment and maintenance of the Operated Assets, in each case in
accordance with prudent maintenance practices and applicable Laws.

 

(e)                                  Implementation of a tank maintenance and
integrity program for the Operated Assets, including, without limitation,
periodic testing, maintenance, repair and/or replacement in each case in
accordance with prudent maintenance practices and applicable Laws.

 

(f)                                   Implementation of a marine facility
maintenance and integrity program for the Operated Assets, including, without
limitation, dredging, maintenance, repair, and/or replacement in each case in
accordance with prudent maintenance practices and applicable Laws.

 

(g)                                  Preparation and retention of appropriate
records and logs as required by applicable Laws and that a prudent provider of
maintenance services would maintain regarding the Operated Assets, which records
and logs shall be made available to Company upon request.

 

(h)                                 Reconstruction, reconditioning, overhaul or
replacement of the Operated Assets.

 

(i)                                     Establishment of safety, health,
environmental, training, emergency response, spill response and other programs
in connection with the maintenance and repair of the Operated Assets, in each
case as may be required by prudent maintenance practices or under applicable
Laws.

 

(j)                                    Providing technical services for purposes
of trouble-shooting problems, improving Operated Assets performance, upgrading
the Operated Assets, repairing the Operated Assets or meeting regulatory or
safety requirements.

 

(k)                                 Maintaining compliance with all applicable
federal, state and local environmental, health and safety Laws; in addition,
conducting all environmental investigation and remediation activities, as
required by federal, state and local environmental Laws and/or prudent business
practices.

 

1

--------------------------------------------------------------------------------


 

(l)                                     Facilitate the acquisition of all
materials (including spare parts inventories), equipment, services, supplies and
labor necessary for the maintenance and repair of the Operated Assets.

 

(m)                             Perform all planning, design and engineering
functions related to the maintenance and repair of the Operated Assets;
selecting contractors and material suppliers for such activities.

 

(n)                                 Advise Company of major plans or significant
changes in the maintenance or repair of the Operated Assets.

 

(o)                                 Close pipeline valves in connection with a
response to any emergency affecting the Operated Assets. The pipelines shall
remain down until such time that it is determined safe by Company (in
consultation with Operator) to resume operation. For normal scheduled
maintenance, Operator will provide Company with sufficient advance Notice for
Company’s planning purposes.

 

(p)                                 Prepare excavation plans for pipeline
right-of-way work, and advise Company of any right-of-way work which could
threaten the integrity of the pipelines.

 

(q)                                 Such other Operated Assets maintenance,
repair and related services as Company may request from time to time.

 

(r)                                    The Maintenance Services to be performed
by Operator hereunder shall include, but shall not be limited to, pipeline
repairs, terminal repairs, aerial pipeline patrols, population density counts,
right-of-way maintenance, gas leakage surveys, pipeline pigging operations,
cathodic protection work as required by all governmental regulatory agencies,
tank cleaning, tank repair and truck rack maintenance. Operator will maintain
suitable meter station, valve inspection and meter proving maintenance programs.
Any operating or maintenance deficiencies so discovered in the Operated Assets,
or any appurtenances thereto, will be corrected by Operator. Operator will
provide inspectors for monitoring work performed by others in the vicinity of
the Operated Assets.

 

(s)                                   Right-of-Way maintenance shall include,
but not be limited to, filling of washes, mowing weeds and brush, and repair
fences. In all cases where Company’s pipelines are exposed above the ground,
fences, barricades or other suitable protection shall be erected to protect the
pipelines and associated equipment from damage due to mowers, trucks or other
vehicles. In the event that any known excavation is to be performed in the
vicinity of Company’s pipelines by Operator or third parties, Operator shall
locate, flag and identify the pertinent lines. Operator shall also provide a
qualified inspector on-site during periods of construction activity. If a
Company pipeline should be damaged, a prompt report shall be forwarded to
Company describing the incident, extent of damage, and recommended course of
action.

 

2

--------------------------------------------------------------------------------


 

Exhibit C
Operating Services

 

Attached to and made a part of that certain Amended and Restated Operational
Services Agreement (the “Agreement”), dated October 1, 2017, by and among
Phillips 66 Carrier LLC, Phillips 66 Partners Holdings LLC and Phillips 66
Pipeline LLC

 

(a)                                 Day-to-day routine and emergency supervision
of the operation of the Operated Assets.

 

(b)                                 Operation of the Operated Assets’ pump
stations and other facilities within such operating parameters and
specifications as may be in accordance with sound engineering and operating
practices and applicable Laws.

 

(c)                                  Preparation and retention of appropriate
records and logs as required by applicable Laws and that a prudent provider of
operating services would maintain regarding the Operated Assets, which records
and logs shall be made available to Company upon request.

 

(d)                                 Operator shall perform monitoring and
control services (SCADA) for the pipelines included in the Operated Assets.
Operator shall be responsible for the maintenance of the pipeline meter station
equipment required for performance of monitoring and control services, product
analysis, and custody transfer measurements in accordance with Company
requirements and/or generally accepted industry practices.

 

(e)                                  Operator shall conduct the actual
operations and maintenance of the Operated Assets in accordance with the
directions for product and feedstock movements given by Company, and shall
employ such of its own or outside personnel as may be necessary to perform this
operation and maintenance.

 

(f)                                   Determine net volume received and
delivered by utilizing measurement facilities comprised of components of
standard make, installed, operated and maintained in accordance with the latest
edition of the American Petroleum Institute Manual of Petroleum Measurement
Standards and standard industry practices, and reconcile book inventory with
actual inventory.

 

(g)                                  Payment of damages in accordance with
Section 2.06 of the Agreement occurring as a result of, or settlement of, claims
made in connection with the Operated Assets and Operator’s operation,
maintenance and repair activities.

 

(h)                                 Operator shall include the operation of the
pipeline meter stations, including calibration of measurement and product
analysis equipment, operation of booster pumps, providing custody measurement as
required by Company and the coordination of product and feedstock movements as
directed by Company. Operator will provide sufficient on-the-job and outside
training to its employees and contractors operating and maintaining the Operated
Assets for the operation thereof in a safe and efficient manner in accordance
with applicable Operator and governmental rules and regulations and Laws.
Operator shall prepare, file and renew, as applicable, all operating licenses
and/or permits as directed by Company. Operator shall also

 

1

--------------------------------------------------------------------------------


 

be responsible for arranging for payment of any fees in regard to operation of
the Operated Assets.

 

(i)                                     Operator will close pipeline valves in
connection with a response to any emergency involving the Operated Assets. The
pipelines shall remain down until such time as it is deemed safe by Company (in
consultation with Operator) to resume operation.

 

(j)                                    Operation of the Operated Assets’ rail
car receiving facilities within such operating parameters and specifications as
may be in accordance with sound engineering and operating practices and
applicable Laws.

 

(k)                                 Perform rail car inspections at Operated
Assets, where applicable. For rail cars owned by Operator or its Affiliates,
perform onsite running repairs on the following: break shoes and keys, air hose
and air hose hangers, end running board welds, end still weld and loose
platforms, knuckles, lock blocks, thowers, pins, cotter key replacement in break
rigging, replacement of top and bottom outlet cover secure chains, replacement
and/or securing of appliance bolts, securing of bottom and top railing, air hose
replacement, tool tighten and torque packing nuts, manway gaskets, handhold,
sill steps and end and side rails.

 

(l)                                     Such other operating services as Company
may request from time to time.

 

2

--------------------------------------------------------------------------------


 

Exhibit D
Administrative Services

 

Attached to and made a part of that certain Amended and Restated Operational
Services Agreement (the “Agreement”), dated October 1, 2017, by and among
Phillips 66 Carrier LLC, Phillips 66 Partners Holdings LLC and Phillips 66
Pipeline LLC

 

(a)                                 As directed by Company, preparation, filing
and renewal, as applicable, of tariffs with FERC and/or state agencies.

 

(b)                                 As directed by Company, preparation and
filing of permits, permit updates, and other documents required by any
regulatory body or government agency, federal, state or local, if any, having
jurisdiction over Operator, Company or their respective businesses.

 

(c)                                  Maintain fixed asset records of the
Operated Assets and/or other regulated pipeline systems or terminals that
Operator may operate upon request by Company and acceptance by Operator.

 

(d)                                 Product quality and assurance.

 

(e)                                  Such other administrative services as
Company may request from time to time.

 

1

--------------------------------------------------------------------------------


 

Exhibit E
Construction Services

 

Attached to and made a part of that certain Amended and Restated Operational
Services Agreement (the “Agreement”), dated October 1, 2017, by and among
Phillips 66 Carrier LLC, Phillips 66 Partners Holdings LLC and Phillips 66
Pipeline LLC

 

(a)                                 Construction, reconstruction,
reconditioning, overhaul and replacement of Operated Assets and their related
facilities.

 

(b)                                 Provide such oversight and management
services as may be necessary in connection with the activities described in item
(a) above.

 

(c)                                  Perform all planning, design and
engineering functions related to the activities described in item (a) above as
may be necessary.

 

(d)                                 Facilitate the acquisition of all materials,
equipment, services, supplies and labor necessary for and related to the
activities described in item (a) above.

 

(e)                                  Prepare and/or assist in the preparation of
capital project (AFE) documents for approval by Company.

 

1

--------------------------------------------------------------------------------


 

Exhibit F
Accounting Procedures

 

Attached to and made a part of that certain Amended and Restated Operational
Services Agreement (the “Agreement”), dated October 1, 2017, by and among
Phillips 66 Carrier LLC, Phillips 66 Partners Holdings LLC and Phillips 66
Pipeline LLC

 

This Exhibit shall govern the Accounting Procedures with regard to the billing
and/or reimbursement of costs incurred by Operator in connection with the
performance by Operator of the Services pursuant to the Agreement. These
Accounting Procedures shall be effective from the date hereof until replaced or
modified by mutual agreement of the Parties.

 

1.                                      General Provisions

 

(a)                                 Statements and Billings.  Operator shall
record Company’s financial transactions resulting from the Agreement in
Operator’s financial system and allow Company to access its records in that
system.

 

(b)                                 Payments by Company.  Company shall pay all
charges from Operator in accordance with Section 3.05 of the Agreement.

 

(c)                                  Adjustments.  Except as otherwise provided
in the Agreement, the actual payment of any such bills shall not prejudice the
right of Company to protest or question the correctness or appropriateness
thereof; provided, however, that all bills and statements rendered to Company
during any calendar Year shall conclusively be presumed to be true and correct
after twenty-four (24) Months following the end of any such calendar Year,
unless prior to the end of said twenty-four (24) Month period Company takes
written exception thereto and makes a claim against Operator for adjustment.

 

(d)                                 Financial Records.  Operator shall maintain
accurate books and records in accordance with GAAP (as may be modified by FERC
requirements) and in accordance with the prescribed accounting requirements or
system of accounts mandated by any regulatory body or government agency, both
federal and state, if any, having jurisdiction over Operator, Company, or their
respective businesses.

 

2.                                      Determination of Costs, Expenses and
Expenditures.  Subject to the limitations and determinations hereinafter
prescribed and the provisions of the Agreement, Operator shall be reimbursed for
all costs, expenses, expenditures and fees by or on behalf of Operator in
connection with the provision of the Services. Such reimbursement shall include
any necessary Direct Costs (as defined in Paragraph 3 below) and the applicable
portion of the Management Fee (as defined in the Omnibus Agreement).

 

(a)                                 It is the intent of the Parties that
Services provided by employees of Operator shall be budgeted and billed by
Operator on a Direct Cost basis pursuant to Section 3.03(a) of the Agreement to
the extent that is feasible to measure and account for the Services directly
provided by such employees to Operator by means of time sheets or other methods
approved

 

1

--------------------------------------------------------------------------------


 

by Company. Direct Costs billed to Company shall normally include field
operation and maintenance personnel, administrative personnel supporting Company
on a full time or near full time basis, and Home Office personnel (such as
engineering and drafting personnel) typically assigned directly to
Company-related projects whose time is accounted for by time sheets or other
methods approved by Company.

 

(b)                                 It is the intent of the Parties that
routine, ongoing Services (Home Office Overhead, General and Administrative
Costs (hereinafter “G&A Costs”)) benefiting Company that are not feasible to
measure and account for on a Direct Cost basis shall be billed by Operator as
part of the Operational and Administrative Services Fee under the Omnibus
Agreement.

 

(c)                                  It is the intent of the Parties that any
G&A Costs associated with Company capital projects be billed as a Direct Cost
and submitted as a line item on capital appropriations submitted by Operator to
Company for approval. Such G&A Costs shall not be included in the Operational
and Administrative Services Fee under the Omnibus Agreement.

 

(d)                                 Operator reserves the right to submit for
Company review and approval unusual G&A Costs that do not fit normal business
billing patterns. Such costs might be for items that in Operator’s judgment are
outside the scope of the Administrative Fee work such as engineering and
drafting. (An example of this might be Operator’s attorney devoting several
weeks exclusively to Company to handle a Company related issue.)

 

3.                                      Direct Costs.  Reimbursement of Operator
shall include, but shall not be limited to, the right to reimbursement for the
following Direct Costs:

 

(a)                                 Labor and Benefits.

 

(i)                                     Salaries and wages of Operator’s
employees (or employees of Operator’s Affiliate) directly assigned to the
operation, maintenance, project work, or other work relating to Operated Assets,
including that portion of such employees’ time related to ancillary activities
such as training required by Operator, and in any other activities required of
Operator pursuant to the Agreement.

 

(ii)                                  Operator’s costs of all payroll taxes, and
benefits and allowances and any other payment paid or contributed by Operator
which is measured by Operator’s employees’ compensation; the above to include
without limitation F.I.C.A., Operator’s costs of holiday, vacation, sickness and
disability and other customary allowances, Operator’s current costs of
established plans for employees’ group life insurance, hospitalization,
retirement, stock purchase, and other benefit plans of a like nature. Such costs
will be charged on a percentage assessment rate on the amount of salaries and
wages chargeable to Company under Paragraph 3(a)(i) above. The percentage
assessment rate shall be based on Operator’s actual cost experience. Company
payment to Operator for Operator’s workers’ compensation insurance premium is
provided for in Paragraph 3(h) below and not in this Paragraph 3(a)(ii).

 

2

--------------------------------------------------------------------------------


 

(b)                                 Plant, Property and Equipment.  The cost of
plant, property and equipment purchased, leased or rented from suppliers and
vendors expressly for the purpose of providing Services to Company under the
Agreement.

 

(c)                                  Materials, Supplies, Tools and
Miscellaneous Equipment.  Any materials, supplies, tools and miscellaneous
equipment purchased or furnished by Operator for the benefit of Company shall be
priced at cost. Equipment provided by Company warehouse shall be priced at
replacement value. For equipment or materials that are transported to a location
by Operator for the benefit of Company, any costs or expenses incurred by
Operator in connection therewith shall be reimbursed at cost. Operator shall
make reasonable efforts to ensure costs for such materials, supplies, tools and
miscellaneous equipment are compatible with industry norms.

 

(d)                                 Reimbursable Expenses of Employees. 
Operator shall bill Company for reasonable personal expenses of its (or its
Affiliates’) employees whose salaries, wages and labor costs are chargeable
under Paragraph 3(a)(i) above. Such reasonable personal expense shall include
out-of-pocket expenditures incurred by employees in the performance of their
duties on behalf of Company and which were reimbursed under the terms of
Operator’s official policy governing reimbursable employee expenses.

 

(e)                                  Autos, Trucks and Heavy Mobile Work
Equipment.  All automotive, truck and other mobile equipment shall be charged on
a direct charge basis that is consistent with Operators practices in charging
such costs to its own facilities. When a driver or operator is furnished with
any such equipment, the rental rate of such equipment shall not include wages
and expenses of the driver or operator if they will be charged separately.

 

(f)                                   Permits, Licenses and Bond.  Cost of
permits, licenses and bond premiums necessary to perform and provide Services
for the Operated Assets.

 

(g)                                  Outside Services.  The cost of outside
services and expertise, including but not limited to engineering, fees from
consultants on regulatory matters, provided that the outside services rendered
were for the benefit of Company under the Agreement, including the cost of
contract services required or necessary in the opinion of Operator in connection
with the provision of the Services. Operator shall make reasonable efforts to
ensure costs for such services are competitive with industry norms.

 

(h)                                 Insurance.  Workers’ compensation insurance
premiums paid or allocated as respects Operator’s employees performing Services
under the Agreement, not to exceed state manual rates for such insurance on a
guaranteed cost basis and charged as an amount per $100 of payroll.

 

(i)                                     Utilities, Communication and Power.  All
costs incurred by Operator on behalf of Company for utility, communication and
power services, plus fuel costs.

 

(j)                                    Maintenance and Repair.  All costs
incurred to maintain the Operated Assets and related facilities, periodically
inspect the Operated Assets for damages or other conditions that could

 

3

--------------------------------------------------------------------------------


 

affect the safe, efficient and economical operation of the Operated Assets, and
perform such repairs to the Operated Assets as may be required.

 

(k)                                 Legal Expenses and Claims.  (i) All costs
and expenses, net of insurance proceeds, of handling, investigating and settling
litigation or Claims arising by reason of the provision of the Services, or
necessary to protect or recover any of Company’s property, including, but not
limited to, attorneys’ fees, court costs, cost of investigation or procuring
evidence and any judgments paid or amounts paid in settlement or satisfaction of
any such litigation or claims. (Note: a “baseload” level of in-house legal
assistance for Company is provided and is included by Operator in the
Operational and Administrative Services Fee under the Omnibus Agreement.)

 

(l)                                     Damages and Losses to Operated Assets. 
To the extent not covered by insurance, all costs or expenses necessary for the
repair or replacement of the Operated Assets made necessary because of damages
or losses incurred by fire, floods, earthquake, storm, theft, chemicals spills,
accident, or other cause, except those costs or expenses which Operator is
liable for pursuant to Article VI of the Agreement to which this Exhibit is
attached. Operator shall furnish Company Notice of damages or losses incurred as
soon as practicable after a report thereof has been received.

 

(m)                             Right-of-Way Costs.  The costs of rights-of-way
and land purchases, damages and appraisals, and legal, regulatory and permit
fees specifically related thereto.

 

(n)                                 Taxes.  All Taxes of every kind and nature
assessed or levied upon or incurred in connection with the Operated Assets that
have been paid by Operator for the benefit of Company, including any charges or
penalties for late payment thereof, provided such late charge or fee did not
arise from Operator’s gross negligence of willful misconduct in the filing and
payment of the appropriate Tax.

 

(o)                                 Regulatory Costs.  The cost of complying
with mandated regulatory programs, including, but not limited to, DOT operator
qualification training.

 

(p)                                 Other Expenditures.  Any other expenditure
not covered or dealt with in the foregoing provisions of Paragraphs 3(a) through
(o), and that is incurred by Operator in the necessary and proper conduct of the
Services, and that may be captured and billed to Company on a Direct Cost basis.

 

4

--------------------------------------------------------------------------------


 

Exhibit G
  Coverage of Louisiana Workers’ Compensation Law

 

Attached to and made a part of that certain Amended and Restated Operational
Services Agreement (the “Agreement”), dated October 1, 2017, by and among
Phillips 66 Carrier LLC, Phillips 66 Partners Holdings LLC and Phillips 66
Pipeline LLC.

 

The following provisions and terms shall apply in all cases where employees of
Operator and its Affiliates (“employees” defined to include direct, borrowed,
special, seconded or statutory employees) are covered by the Louisiana Workers’
Compensation Law, Louisiana Revised Statutes (“La. R.S.”) 23:1021 et seq, as to
Work or services performed under this Agreement:

 

1.             In all cases where employees (as defined above) are covered by
the Louisiana Workers’ Compensation Law, La. R.S. 23:1021 et seq., Company and
Operator agree that the work and operations performed by Operator and its
employees pursuant to the Agreement are an integral part of and are essential to
the ability of Company and its Affiliates to generate goods, products and
services, and that Operator’s work and services shall be considered part of
Company’s and its Affiliates trade, business, and occupation, for purposes of
La. R.S. 23:1061. Furthermore, Company and Operator agree that Company and its
Affiliates are the principal or statutory employer of Operator’s employees for
purposes of La. R.S. 23:1061 only. Irrespective of Company’s and its Affiliates’
status either as the principal or statutory employer or as the special employer
(as defined in La. R.S. 23:1031) of Operator’s employees, and regardless of any
other relationship or alleged relationship between Company and Operator’s
employees, Operator shall be and remain at all times primarily responsible for
the payment of Louisiana workers’ compensation benefits to such employees. This
Exhibit is limited to and shall apply only in and to the extent of instances
involving coverage of the Louisiana Worker’s Compensation Law.

 

2.             Notwithstanding any other provision of this Agreement, Operator
shall, in addition to and without limitation of other insurance requirements,
under all circumstances cause insurance described in Article VII of the
Agreement to be endorsed to designate, protect, and insure Company and its
Affiliates in any employment or alleged employment capacity including, but not
limited to, as an alternate employer, as a principal and statutory employer, as
a borrowing or “special” employer, as a seconded employer and as a maritime
employer against all claims whatsoever, whether for workers’ compensation
benefits, maintenance and cure, wages, death benefits, disability, or otherwise,
related to employment or use of Operator’s employees or any other workers
furnished by Operator to perform work under this Agreement and shall cause such
insurers and their underwriters to waive unconditionally any rights of
subrogation against Company and its Affiliates.

 

--------------------------------------------------------------------------------